Citation Nr: 0430358	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of fragment wound to the back, to include scar.

2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as a residual of fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  He is a combat veteran, having the Purple 
Heart medal with two stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for residuals of fragment wound to the 
back, with assignment of a zero percent disability rating for 
the resulting scar, and denied service connection for a 
lumbar spine disorder (characterized as degenerative joint 
disease).


FINDINGS OF FACT

1.  The veteran's residuals of fragment wound to the low back 
include a scar and injury to Muscle Group XX.

2.  The medical evidence indicates that the residual scar 
from in-service fragment wounds to the low back is well-
healed, with no objective indications that it is painful or 
affects functioning of the lumbar spine muscles.

3.  The veteran's service-connected residuals of fragment 
wounds to the low back include impairment of Muscle Group XX 
manifested by subjective complaints of pain, stiffness, and 
fatigue; and x-ray evidence of retained metallic fragments.

4.  There is no persuasive evidence showing that any current 
lumbar spine disorder is related to disease or injury 
incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for scar, back, secondary to fragment wound, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7805 (2004).

2.  The criteria for an initial disability rating of 20 
percent, but no higher, have been met for residuals of 
fragment wound to the back, analogous to impairment of Muscle 
Group XX.  38 U.S.C.A. §§ 1155 and 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.56, and 4.73, Diagnostic 
Code 5320 (2004).

3.  The veteran did not incur a lumbar spine disorder, 
claimed as a residual of fragment wound, as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his service in Vietnam in September 1967, the veteran 
was wounded by an enemy mortar attack and incurred shrapnel 
wounds in the midline region of the low back.  Physical 
examination showed neuromuscular functions were intact.  The 
wounds were debrided, and the veteran was prescribed 
antibiotics.  He was hospitalized for four days then 
discharged to light duty.  His separation examination report 
dated in October 1968 showed a 11/2 inch scar in the small of 
the back.

The veteran filed a claim for service connection for 
residuals of fragment wound to the back.  The RO granted this 
claim, assigning a zero percent disability rating for the 
scar resulting from this injury.  The veteran maintains a 
compensable rating is warranted, arguing he has persistent 
back pain.  The RO also denied service connection for 
degenerative joint disease of the lumbar spine.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; 2000 VA examination 
reports; and private medical records from Kenneth Counselman, 
M.D.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim. 

Higher rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's residuals of the fragment wound to the back are 
currently evaluated under Diagnostic Code 7805 for a scar.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as scars.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The criteria 
did not change, however, for Diagnostic Code 7805 under which 
the veteran's scar is rated.  

The scar from the veteran's service-connected fragment wound 
to the back would best be evaluated under Diagnostic Code 
7805 for "other" scars.  That is because the scar is not 
located on the head, face, or neck, see Diagnostic Code 7800 
(2002 and 2004); did not result from a burn injury, see 
Diagnostic Codes 7801 and 7802 (2002); is not deep 
(underlying soft tissue damage) or causes limited motion, see 
Diagnostic Code 7801 (2004); does not cover an area of at 
least 144 square inches [it is one and one-half inches in 
measurement], see Diagnostic Code 7802 (2004); is not poorly 
nourished or ulcerated, see Diagnostic Code 7803 (2002); is 
not unstable (frequent loss of skin covering), see Diagnostic 
Code 7803 (2004); and is not tender or painful on examination 
according to the medical evidence, see Diagnostic Code 7804 
(2002 and 2004).  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case.").  
Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  

In this case, it is clear the scar on the veteran's low back 
is well-healed.  Although he complains in his substantive 
appeal that the scar is tender and painful, there is no 
objective evidence of such manifestations in the medical 
evidence.  The veteran did not complain upon VA examination 
of scar pain; rather, his complaints concerned more muscle-
related pain.  See discussion below.  No medical professional 
has indicated the scar affects functioning of the lumbar 
spine muscles in any manner.  Therefore, a compensable rating 
cannot be assigned for the fragment wound scar since there is 
no evidence of disabling manifestations due to that scar 
itself.  

That does not, however, end the inquiry in this case.  The 
Board has a duty to consider all potentially applicable 
diagnostic codes.  The issue of the evaluation to be assigned 
all manifestations of the veteran's service-connected 
disability is intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
applicable diagnostic codes.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts, supra.  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Considering the nature of the 
veteran's service-connected injury (fragment wounds to the 
back), the Board concludes diagnostic codes regarding muscle 
injuries are pertinent.


The Board notes the RO did not explicitly consider whether a 
separate rating could be granted for any residuals other than 
the fragment wound scar.  When the Board addresses an issue 
that was not addressed by the RO, consideration must be given 
to whether the appellant will be prejudiced by the Board's 
consideration of the issue in the first instance.  See 
VAOPGCPREC 16-92 (1992).  Therefore, the Board must decide 
whether the veteran will be prejudiced by its consideration 
of this issue.  

The Board concludes the veteran's due process rights are not 
violated by consideration of whether he could receive a 
separate rating for any muscle impairment.  This is so 
because "if the appellant has raised an argument or asserted 
the applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8.  
The veteran's essential argument throughout this appeal is 
that he should receive a compensable rating for his back pain 
due to retained metallic fragments.  He has had ample 
opportunity to submit evidence and argument as to why he 
should get a higher rating for any and all manifestations of 
his service-connected disorder and did, in fact, submit 
private medical evidence directly on point.  Furthermore, the 
Board is granting him a compensable rating for the reasons 
given below.  Therefore, the Board's action is not 
prejudicial to the veteran.  

The code that would best fit the nature of the veteran's 
disability is Diagnostic Code 5320 for impairment of Muscle 
Group XX.  Muscle Group XX is comprised of the sacrospinalis 
muscles - the erector spinae and its prolongations in the 
thoracic and cervical spine regions.  The function of these 
muscles is postural support of the body and extension and 
lateral movements of the spine.  Diagnostic Code 5320 
provides evaluations for injury to the cervical and thoracic 
region or to the lumbar region.  Since the veteran's service-
connected injury was to the low back, only the evaluations 
for the lumbar region will be considered.  A zero percent 
rating is assigned for slight impairment of the lumbar 
muscles.  A 20 percent disability rating requires moderate 
impairment of the muscles of the lumbar region.  A 40 percent 
evaluation requires moderately severe impairment of the 
muscles of the lumbar region, and a 60 percent evaluation 
requires severe impairment.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5320.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Slight disability of muscles results from a 
simple wound with no debridement or infection and includes 
objective findings such as a minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; no retained 
metallic fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1).  Moderate disability of muscles results from a 
through and through or deep penetrating wound with residuals 
of debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

The veteran clearly does not have a slight muscle disability.  
Although the service records suggest the wound was relatively 
simple, treatment included debridement and the treatment was 
more than "brief."  Also, the objective findings include 
metallic fragments retained in muscle tissue.

The service records do not indicate the veteran's fragment 
wounds were through and through or deep penetrating.  The 
wounds were not due to small high velocity missile or large 
low velocity missile.  The bones were not shattered or 
fractured.  The veteran was not hospitalized for a prolonged 
period during service.  Although prolonged is not defined, 
the Board concludes four days could not reasonably be called 
a prolonged time period.  This history indicates that the 
nature of the injury was not moderately severe or severe as 
defined by VA regulations.  The evidence also does not show 
any symptoms indicative of moderately severe or severe 
impairment of the veteran's lumbar muscles.  There is no loss 
of deep fascia or muscle substance.  The muscles surrounding 
the entry wound are not flabby.  There is no impairment shown 
on strength testing.  The scar from the wound is not ragged 
or adherent.  There is no atrophy of the muscles.  

Rather, the Board concludes the nature of the veteran's 
injury and the current objective findings more nearly 
approximate a moderate disability.  The wound resulted from 
shrapnel fragment, and the veteran did require some treatment 
during service, including wound debridement.  He complains of 
pain in the lumbar spine muscles, stiffness, aching, and 
fatigue.  These complaints may be symptoms of muscle 
disability.  Moreover, the veteran's complaints are credible 
in light of the fact that there are small metallic fragments 
retained in the lower back adjacent to the spinous processes.  
Objective findings include scars.  

The veteran's disability picture does not completely fit the 
criteria for a moderate disability.  For example, there are 
no objective findings of loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  However, x-ray evidence of 
minute multiple metallic fragments is one of the criteria for 
a severe muscle disability.  Without any of the other 
complaints or objective findings of a severe disability, the 
Board cannot reasonably conclude that the presence of 
retained fragments alone would warrant a disability rating 
for severe impairment.  Rather, the facts that the injury in 
service required more than brief treatment, including wound 
debridement, and that there are retained fragments along with 
at least some of the complaints and findings ordinarily 
associated with a moderate muscle disability lead the Board 
to conclude that the evidence as a whole more nearly 
approximates moderate impairment of the lumbar spine muscles.  

In concluding such, the Board has resolved any reasonable 
doubt in the veteran's favor, since, as noted above, there is 
a lack of medical evidence showing many of the objective 
findings associated with a moderate muscle disability.  The 
Board has also considered that complaints of functional loss, 
primarily due to pain or due to weakness, have been made by 
the veteran and are reasonable in light of the nature of the 
service-connected injury.  38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Diagnostic Code 5320 
indicates that the muscles in Group XX affect the functioning 
of the spine with extension and lateral movements (i.e., 
motion).  Therefore, consideration of functional loss is 
warranted and further supports the Board's conclusion that 
the veteran has a moderate level of impairment.

Accordingly, the Board concludes that the evidence supports 
assignment of a 20 percent disability rating for the 
veteran's residuals of fragment wound to the low back as 
moderate impairment of Muscle Group XX under Diagnostic Code 
5320.  For the reasons given above, a higher rating cannot be 
assigned under this code.

Service connection

When the veteran filed his claim for service connection for 
residuals of fragment wound to the low back, he did not 
specify a specific lumbar spine disability.  The July 2001 
rating decision denied service connection for degenerative 
joint disease of the lumbar spine.  In his substantive 
appeal, the veteran stated that he was seeking service 
connection for chronic back pain.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

There is no doubt, in this case, that the veteran incurred 
fragment wounds to the low back during service.  He has been 
service-connected and, through this decision, is being 
assigned a disability rating for any muscle impairment as a 
result of those wounds.  In granting a higher rating, the 
Board has considered the veteran's complaints of chronic back 
pain.  To the extent the veteran is requesting service 
connection for a separate disability manifested by back pain, 
that is not warranted.  First, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Second, it is not even clear whether the veteran currently 
has any lumbar spine disability for which service connection 
could be granted.  The July 2000 VA examiner initially stated 
that he "believed" the veteran had degenerative joint 
disease of the lumbar spine, but noted he had not yet 
reviewed x-ray reports.  Degenerative joint disease is a 
condition that, by its nature, can only be diagnosed by 
testing such as x-rays.  The x-rays conducted in July 2000 
showed no joint abnormalities, nor did the CT scan conducted 
by Dr. Counselman in February 2001.  After reviewing the x-
rays in 2000, the VA examiner then stated that veteran 
"may" have facet disease, which is clearly not a definitive 
diagnosis.  The 2001 CT scan showed no evidence of facet 
arthropathy, so that condition was subsequently ruled-out.  
The 2001 CT scan did show a small left disc herniation.

Even if the Board accepts the 2001 findings of a disc 
herniation at L5-S1 as evidence of a chronic lumbar spine 
disability, the fact remains that no medical professional has 
rendered an opinion this is a result of the service-connected 
fragment wounds.  Dr. Counselman merely opined that the 
veteran's back pain could be due to the retained metallic 
fragments, and, to reiterate, that complaint has been 
considered in assigning the veteran a 20 percent disability 
rating.  There is no evidence any disc problems shown more 
than 30 years after service are related to the in-service 
injury.

It is clear the veteran incurred fragment wounds to the low 
back during combat service.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed above, such 
competent medical nexus evidence is lacking.

For these reasons, the Board concludes that the preponderance 
of the evidence is against a claim for service connection for 
a lumbar spine disorder.  There is no benefit of the doubt 
that could be resolved in favor of the veteran.  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in March 2001, prior to the 
initial AOJ decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a March 2001 letter.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2001 letter advised the veteran what information and 
evidence was needed to substantiate the service connection 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case (SOC) also 
notified the veteran of the information and evidence needed 
to substantiate the claims.  The SOC also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in March 
2001 on his service connection claim.  When his notice of 
disagreement raised a new issue (the proper rating to be 
assigned the now service-connected disability), VA was not 
required to provide additional VCAA notice.  However, an 
additional letter was sent to him in May 2003 which told him 
what was needed to substantiate the claim for a higher rating 
and whose responsibility it would be for submitting such 
evidence.  

In this case, although the VCAA notice letters provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  When considering the 
notification letters described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran has at 
no time identified evidence he wanted VA to obtain and 
consider.  The veteran submitted a private treatment record 
from Dr. Counselman.  Although Dr. Counselman noted he has 
been treating the veteran for several years, he summarized 
the most recent treatment concerning the back in his letter.  
This summary is sufficient to adjudicate the claims and grant 
the veteran a higher rating as discussed above.  There is no 
indication that Dr. Counselman's records would have 
additional information as to the veteran's lumbar spine 
disorder. 

On the claim for a higher rating, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2004).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examination in 
2000.  There is no objective evidence indicating that there 
has been a material change in the severity of the residual 
disability due to the service-connected shrapnel wound since 
he was last examined.  In fact, Dr. Counselman's treatment in 
2001 was consistent with complaints and findings identified 
on the 2000 VA examination.  The veteran has not reported 
receiving any treatment since 2001, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  

As for the claim for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.

The veteran had a VA examination in 2000, and that examiner 
concluded the retained metallic fragments were not likely to 
be the cause of the veteran's current back symptoms.  As 
discussed above, the Board has, to some extent, disagreed 
with this conclusion in assigning a higher rating based on 
the veteran's complaints of pain.  Further examination is not 
needed because there is no persuasive evidence that any 
lumbar spine disability may be associated with the veteran's 
service-connected fragment wound.  This is discussed in more 
detail above.


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to an initial compensable disability rating for 
scar, back, secondary to fragment wound, is denied. 

Entitlement to an initial disability rating of 20 percent, 
but no higher, is granted for residuals of fragment wound to 
the back, analogous to impairment of Muscle Group XX, subject 
to the laws and regulations governing payment of monetary 
benefits.  

Entitlement to service connection for a lumbar spine 
disorder, claimed as a residual of fragment wound, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



